UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end:10/31 Date of reporting period:10/31/2010 ITEM 1. REPORT TO STOCKHOLDERS OCTOBER 31, 2010 Annual Report to Shareholders DWS Emerging Markets Fixed Income Fund Contents 4 Performance Summary 7 Information About Your Fund's Expenses 9 Portfolio Management Review 14 Portfolio Summary 16 Investment Portfolio 22 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 31 Notes to Financial Statements 43 Report of Independent Registered Public Accounting Firm 44 Tax Information 45 Investment Management Agreement Approval 49 Summary of Management Fee Evaluation by Independent Fee Consultant 53 Board Members and Officers 57 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary October 31, 2010 Average Annual Total Returns as of 10/31/10 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 17.41% 4.56% 7.37% 11.46% Class B 16.43% 3.71% 6.51% 10.58% Class C 16.60% 3.75% 6.56% 10.60% Adjusted for the Maximum Sales Charge Class A (max 4.50% load) 12.12% 2.96% 6.39% 10.95% Class B (max 4.00% CDSC) 13.43% 3.14% 6.35% 10.58% Class C (max 1.00% CDSC) 16.60% 3.75% 6.56% 10.60% No Sales Charges Life of Institutional Class* Class S 17.70% 4.79% 7.61% 11.74% N/A Institutional Class 17.88% N/A N/A N/A 6.23% JPMorgan Emerging Markets Bond Global Diversified Index+ 18.06% 10.06% 9.82% 11.66% 10.99% Sources: Lipper Inc. and Deutsche Investment Management Americas Inc. *Institutional Class commenced operations on March 3, 2008. Index returns began on February 29, 2008. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2010 are 1.34%, 2.24%, 2.13%, 1.06% and 0.89% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns, unlike Fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A, B and C shares for the period prior to their inception on June 18, 2001 are derived from the historical performance of Class S shares of DWS Emerging Markets Fixed Income Fund during such period and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS Emerging Markets Fixed Income Fund — Class A [] JP Morgan EMBI Global Diversified Index+ Yearly periods ended October 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 4.50%. This results in a net initial investment of $9,550. The growth of $10,000 is cumulative. + The JP Morgan EMBI Global Diversified Index is an unmanaged Index that tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 10/31/10 $ 10/31/09 $ Distribution Information: Twelve Months as of 10/31/10: Income Dividends $ Latest Quarterly Income Dividend $ SEC 30-day Yield as of 10/31/10++ % Current Annualized Distribution Rate as of 10/31/10++ % ++The SEC yield is net investment income per share earned over the month ended October 31, 2010, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.63% for Class B shares had certain expenses not been reduced. The current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on October 31, 2010. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 3.39% for Class B shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Lipper Rankings — Emerging Markets Debt Funds Category as of 10/31/10 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 55 of 99 55 3-Year 62 of 76 81 5-Year 40 of 49 80 Class B 1-Year 64 of 99 64 3-Year 70 of 76 91 5-Year 44 of 49 88 Class C 1-Year 60 of 99 60 3-Year 69 of 76 90 5-Year 43 of 49 86 Class S 1-Year 52 of 99 52 3-Year 59 of 76 77 5-Year 37 of 49 74 10-Year 24 of 35 67 Institutional Class 1-Year 49 of 99 49 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B shares of the Fund limited these expenses; had it not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (May 1, 2010 to October 31, 2010). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment for the six months ended October 31, 2010 Actual Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ Hypothetical 5% Fund Return Class A Class B Class C Class S Institutional Class Beginning Account Value 5/1/10 $ Ending Account Value 10/31/10 $ Expenses Paid per $1,000* $ * Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. Annualized Expense Ratios Class A Class B Class C Class S Institutional Class DWS Emerging Markets Fixed Income Fund 1.19% 2.04% 1.99% .98% .80% For more information, please refer to the Fund's prospectus. Portfolio Management Review DWS Emerging Markets Fixed Income Fund: A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS Emerging Markets Fixed Income Fund. DIMA and its predecessors have more than 90 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution that is engaged in a wide range of financial services, including investment management, mutual funds, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name of the US asset management activities of Deutsche Bank AG and DIMA, representing a wide range of investing expertise and resources. This well-resourced global investment platform brings together a wide variety of experience and investment insight across industries, regions, asset classes and investing styles. Portfolio Management Team Kenneth R. Bowling, CFA Jamie Guenther, CFA John Brennan Bruce Harley, CFA, CEBS J. Richard Robben, CFA David Vignolo J. Kevin Horsley, CFA, CPA Stephen Willer, CFA Portfolio Managers Market Overview and Fund Performance The views expressed in the following discussion reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Emerging-market bonds delivered a strong performance during the one-year period ending October 31, 2010, as measured by the 18.06% return of the fund's benchmark, the JPMorgan Emerging Markets Bond Global Diversified Index.1 The Class A shares of the fund returned 17.41%, lagging the benchmark but outperforming the 17.05% average return of the funds in its Lipper peer group, Emerging Markets Debt Funds.2 (Returns are unadjusted for sales charges. If sales charges had been included, returns would have been lower. Past performance is no guarantee of future results. Please see pages 4 through 6 for the performance of other share classes and for more complete performance information.) The robust performance of emerging-market bonds reflected global investors' continued interest in the asset class. The sound economic developments in a large number of countries, together with the broad geographical diversification opportunities available within the emerging universe, were the main drivers behind the heavy inflows into emerging- market bond funds. In addition, crossover investors (i.e., those that can invest in any segment of the bond market) continued to increase their holdings in emerging-markets debt. A second key factor supporting the performance of emerging-markets debt was the accommodative central bank policies of the developed countries. In the United States, the US Federal Reserve Board (the Fed) indicated that it will engage in additional quantitative easing (i.e., boosting the money supply) to support growth and avoid deflation. In Europe, meanwhile, continued fiscal difficulties in the smaller countries increased the likelihood that the European Central Bank also will remain in easing mode. This interest rate environment proved supportive for asset classes regarded as higher risk, such as emerging-markets debt, as the abundance of liquidity continues to fuel investors' search for higher-yielding investments. The positive economic trends in the emerging world also helped underpin market performance. For many countries, gross domestic product (GDP, the value of all goods and services produced in the economy) growth was much higher than expected and domestic demand gained a higher share of the overall contribution to economic growth. Growth numbers were impressive for countries such as Malaysia (+8.9% year-over-year), Mexico (+7.6%), Peru (+10.1%), Poland (+3.5%) and Turkey (+10.3%). The moderation of GDP growth in China to +10.3% in the second quarter was also seen as a positive factor, given the fact that previous quarters' growth numbers had fueled concerns about "overheating" in the Chinese economy. These favorable growth results, in turn, helped emerging nations continue the process of shoring up their finances — a positive for their bond markets. Many countries revised down their projected fiscal deficits for 2010, which kept public debt ratios in check and encouraged further upgrades in the credit ratings of those countries.3 Reduced refinancing needs, in turn, reduced the need for new bond issuance — which provided a positive supply-and-demand equation for outstanding bonds. Strong economic growth also helped many emerging economies to save money for future challenges. With this as the backdrop, the yield spread between dollar-denominated emerging-market bonds and comparable US Treasuries declined by 61 basis points (or 0.61 percentage points) to 275 during the year — indicating outperformance for the emerging markets. This strong performance was even more remarkable given that yields on US Treasury bonds declined significantly across all maturities. At 275, the yield spread is 626 basis points below the peak of 901 reached during the height of the crisis in mid-October 2008.4 In a reflection of investors' hearty appetite for risk, a handful of lower-rated, less-liquid countries outperformed during the past year. Included among these were Argentina, Belize, Jamaica, the Philippines and Venezuela. With respect to Argentina, investors increased their holdings after the government had announced that new issuance of bonds would be postponed to 2011. Fundamentally well-supported credits like Uruguay, Peru and Panama also delivered better performance than the benchmark index. Positive Contributors to Fund Performance The leading contributors to the fund's relative performance were its overweights in Panama and Ukraine, along with its underweights in China, Egypt, Hungary and Lebanon.5 Additionally, our strategy of periodically overweighting Argentina and Ukraine at various points throughout the year was a positive factor in performance. Security selection was a further positive, as we took an active approach to positioning the fund along the sovereign yield curves. Most notably, we added value by establishing an overweight in intermediate-term bonds, which outperformed versus shorter- and longer-term issues. Negative Attribution Contributors to Fund Performance Our relative performance was negatively impacted by outsized positions in certain countries that lagged the benchmark index, including Chile, Russia and Serbia. Also weighing on performance were our relative underweights in a few of the lower-rated, less liquid countried that were the top performers during the period, such as Belize, Jamaica, the Dominican Republic and Gabon. Outlook Our assessment of the investment landscape reveals both risks and opportunities. Thanks in part to the substantial financial support provided by governments in 2009 and early 2010, many emerging-market economies have managed to embark on a broad-based and sustainable recovery path. We expect that dollar-denominated emerging-markets debt will remain well-supported by inflows from global investors that are still in the process of increasing their weightings in the emerging markets. Even a small reallocation by these investors would result in a substantial inflow relative to the size of the asset class — a significant positive for the supply-and-demand picture. Apart from the various promising individual country stories, however, there are a handful of emerging markets that continue to face significant challenges. In Hungary, for example, it remains to be seen how the government is going to handle its dispute with the International Monetary Fund. In addition, political developments in Venezuela remain a major topic after President Chavez's party lost some ground in the latest legislative elections. We are also cognizant of the risk that some central banks might tighten monetary policy in the near future. With this as the backdrop, we will continue to focus our efforts on avoiding potential trouble spots in favor of issuers with stronger fundamentals. While the market's key fundamental underpinnings remain sound, investors should be aware that high-yield bonds are unlikely to maintain a rate of return as strong as that of the past 18 months. 1The JPMorgan Emerging Markets Bond Global Diversified Index is an unmanaged index that tracks total returns for US-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns, unlike fund returns, do not reflect any fees or expenses. It is not possible to invest directly into an index. 2The Lipper Emerging Markets Debt Funds category includes those funds that seek either current income or total return by investing primarily in emerging-markets debt securities, where "emerging market" is defined by a country's GNP per capita or other economic measures. It is not possible to invest directly in a Lipper category. 3A credit rating is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. The fund's credit quality does not remove market risk and is subject to change. 4The yield spread is the difference in yield between emerging-markets bonds and Treasuries, the latter of which is seen to be free of credit risk. Narrow spreads are a sign of positive performance, wider spreads indicate negative performance. 5"Overweight" means the fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the fund holds a lower weighting. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 10/31/10 10/31/09 Sovereign Bonds 76% 75% Energy 6% 3% Cash Equivalents 5% 6% Materials 4% 4% Financials 4% 6% Loan Participations/Assignments 3% 3% Utilities 2% 3% 100% 100% Geographical Diversification (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 Russia 9% 9% Brazil 7% 8% Indonesia 7% 7% Colombia 7% 6% Turkey 6% 6% Mexico 6% 7% Malaysia 5% 3% Panama 5% 3% Chile 5% 4% Peru 5% 6% Other 38% 41% 100% 100% Asset allocation and geographical diversification are subject to change. Currency Exposure* (As a % of Investment Portfolio excluding Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 United States Dollar 98% 100% Chilean Peso 2% — Polish Zloty 2% — Mexican Peso 1% — Turkish Lira 0% — Japanese Yen (1%) — Euro (2%) 1% Brazilian Real — (1%) 100% 100% * Currency exposure after taking into account the effects of forward and currency futures contracts. Quality (Excludes Cash Equivalents and Securities Lending Collateral) 10/31/10 10/31/09 A 14% 10% BBB 40% 30% BB 30% 39% B 12% 15% CCC and Below — 3% Not Rated 4% 3% 100% 100% Interest Rate Sensitivity 10/31/10 10/31/09 Effective Maturity 11.7 years 11.0 years Effective Duration 7.5 years 6.6 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any maturity shortening features. Effective duration is the measurable change in the value of a security in response to a change in interest rates. Currency exposure, quality and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Services, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of October 31, 2010 Principal Amount ($) (a) Value ($) Bonds 89.6% Argentina 2.4% Republic of Argentina: GDP Linked Note, 12/15/2035 (b) GDP Linked Note, 12/15/2035 (b) EUR Step-up Coupon, 2.5% to 3/31/2019, 3.75% to 3/31/2029, 5.25% to 12/31/2038 7.82%, 12/31/2033 EUR Series 1, 8.75%, 6/2/2017 (Cost $6,035,019) Brazil 6.4% Federative Republic of Brazil: 5.875%, 1/15/2019 6.0%, 1/17/2017 7.125%, 1/20/2037 Independencia International Ltd., REG S, 12.0%, 12/30/2016 (Cost $18,733,383) Bulgaria 0.7% Republic of Bulgaria, REG S, 8.25%, 1/15/2015 (Cost $1,910,086) Chile 4.6% Corporacion Nacional del Cobre — Codelco: REG S, 5.625%, 9/21/2035 REG S, 6.15%, 10/24/2036 REG S, 7.5%, 1/15/2019 Republic of Chile, 3.875%, 8/5/2020 (Cost $12,375,196) Colombia 6.1% Republic of Colombia: 7.375%, 3/18/2019 7.375%, 9/18/2037 (Cost $15,699,515) Dominican Republic 0.4% Dominican Republic, REG S, 7.5%, 5/6/2021 (Cost $1,024,449) El Salvador 0.6% Republic of EI Salvador, REG S, 7.75%, 1/24/2023 (Cost $1,549,502) Ghana 0.8% Republic of Ghana, REG S, 8.5%, 10/4/2017 (Cost $2,013,993) Indonesia 6.3% Majapahit Holding BV, REG S, 7.75%, 1/20/2020 Republic of Indonesia: 144A, 5.875%, 3/13/2020 REG S, 8.5%, 10/12/2035 REG S, 11.625%, 3/4/2019 (Cost $14,659,948) Kazakhstan 2.8% KazMunaiGaz Finance Sub BV: Series 2, REG S, 9.125%, 7/2/2018 REG S, 11.75%, 1/23/2015 (Cost $6,853,166) Lebanon 2.0% Republic of Lebanon, 8.5%, 8/6/2015 (Cost $5,337,226) Lithuania 2.7% Republic of Lithuania: REG S, 5.125%, 9/14/2017 REG S, 6.75%, 1/15/2015 144A, 7.375%, 2/11/2020 (Cost $7,550,990) Malaysia 4.8% Penerbangan Malaysia Bhd., REG S, 5.625%, 3/15/2016 Petroliam Nasional Bhd., REG S, 7.75%, 8/15/2015 Petronas Capital Ltd.: REG S, 5.25%, 8/12/2019 144A, 5.25%, 8/12/2019 (Cost $13,005,382) Mexico 5.3% Pemex Project Funding Master Trust, 6.625%, 6/15/2038 United Mexican States: 5.625%, 1/15/2017 5.95%, 3/19/2019 Series A, 6.75%, 9/27/2034 (Cost $14,223,265) Morocco 0.9% Kingdom of Morocco, REG S, 4.5%, 10/5/2020 (Cost $2,751,933) EUR Panama 4.8% Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 8.875%, 9/30/2027 (Cost $11,686,695) Peru 4.3% Republic of Peru: 7.125%, 3/30/2019 7.35%, 7/21/2025 8.75%, 11/21/2033 (Cost $10,431,902) Philippines 3.0% Bangko Sentral Ng Pilipinas, Series A, 8.6%, 6/15/2027 Power Sector Assets & Liabilities Management Corp., 144A, 7.39%, 12/2/2024 Republic of Philippines: 6.375%, 10/23/2034 9.5%, 2/2/2030 (Cost $7,794,015) Poland 3.3% Republic of Poland, 6.375%, 7/15/2019 (Cost $8,926,627) Romania 0.5% Republic of Romania, 5.0%, 3/18/2015 (Cost $1,300,893) EUR Russia 7.4% Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB Russian Federation: 144A, 5.0%, 4/29/2020 REG S, 7.5%, 3/31/2030 REG S, 12.75%, 6/24/2028 (Cost $18,453,891) Serbia 1.2% Republic of Serbia, REG S, 6.75%, 11/1/2024 (Cost $3,503,529) South Africa 3.8% Republic of South Africa: 5.875%, 5/30/2022 6.5%, 6/2/2014 (c) 6.875%, 5/27/2019 (Cost $9,930,386) Sri Lanka 1.4% Republic of Sri Lanka: 144A, 6.25%, 10/4/2020 REG S, 7.4%, 1/22/2015 (Cost $4,043,385) Turkey 5.6% Republic of Turkey: 6.75%, 5/30/2040 7.0%, 6/5/2020 CPI Linked, 10.0%, 2/15/2012 TRY 16.0%, 3/7/2012 TRY (Cost $15,398,551) Ukraine 0.3% Government of Ukraine, REG S, 6.58%, 11/21/2016 (Cost $837,557) United States 0.2% US Treasury Bill, 0.185%*, 3/17/2011 (d) (Cost $554,612) Uruguay 3.3% Republic of Uruguay: 6.875%, 9/28/2025 7.625%, 3/21/2036 8.0%, 11/18/2022 (Cost $7,601,043) Venezuela 3.7% Petroleos de Venezuela SA, 5.25%, 4/12/2017 Republic of Venezuela: REG S, 6.0%, 12/9/2020 REG S, 7.75%, 10/13/2019 (Cost $12,247,508) Total Bonds (Cost $236,433,647) Loan Participations/Assignments 3.0% Russia 1.3% Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 (Cost $3,355,382) Ukraine 1.7% Export-Import Bank of Ukraine, 7.65%, 9/7/2011 Ukreximbank, REG S, 8.375%, 4/27/2015 (Cost $5,010,105) Total Loan Participations/Assignments (Cost $8,365,487) Shares Value ($) Securities Lending Collateral 0.1% Daily Assets Fund Institutional, 0.26% (e) (f) (Cost $360,300) Cash Equivalents 5.0% Central Cash Management Fund, 0.20% (e) (Cost $14,662,756) % of Net Assets Value ($) Total Investment Portfolio (Cost $259,822,190)+ Other Assets and Liabilities, Net Net Assets *Annualized yield at time of purchase; not a coupon rate. +The cost for federal income tax purposes was $259,826,905. At October 31, 2010, net unrealized appreciation for all securities based on tax cost was $29,228,644. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $33,489,590 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,260,946. (a) Principal amount stated in US dollars unless otherwise noted. (b) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (c) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at October 31, 2010 amounted to $345,000, which is 0.1% of net assets. (d) At October 31, 2010, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CPI: Consumer Price Index GDP: Gross Domestic Product REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. At October 31, 2010, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Mexican Peso Currency USD 12/13/2010 99 At October 31, 2010, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) Japanese Yen Currency USD 12/13/2010 15 ) As of October 31, 2010, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty EUR USD 11/12/2010 HSBC Bank USA USD CLP 11/12/2010 Citigroup, Inc. RUB USD 11/12/2010 JPMorgan Chase Securities, Inc. EUR PLN 11/12/2010 Citigroup, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty EUR USD 11/12/2010 ) JPMorgan Chase Securities, Inc. TRY USD 11/12/2010 ) HSBC Bank USA Total unrealized depreciation ) Currency Abbreviations CLP Chilean Peso EUR Euro PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of October 31, 2010 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (g) Bonds $
